Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8896135 to Wang in view of US 2005/0217582 to Kim in view of US 2003/0047282 to Sago in view of US 2002/0129902 to Babayan.  Study on the characteristics of alumdinum thin films prepared by atomic layer deposition is provided as additional evidence.
Claims 1-6, 9-10:
Wang teaches a method for encapsulating an optronic device, such as an LED or LCD, (2:5-11) with an organic sealing layer and inorganic oxide film (abstract).  The inorganic oxide film is formed by ALD using TMA and water precursors to from aluminum oxide (2-3:53-40).  Such an ALD process includes injecting the TMA to chemisorb on substrate, purging, injecting the water to react with chemisorbed TMA, purging, etc. (Id.).  Wang does not explicitly state the first purge removes physisorbed TMA.  However, this is a well-understood aspect of ALD as evidenced by the Study on…atomic layer deposition pg. 1983.  Wang does not teach injecting the precursors from different nozzles or supplying the oxidant in radical form.  However, Kim teaches an analogous CVD method where a first source gas is injected by source gas injection holes 515 [0085] and reactant gas is injected by radical injection tubes 511 [0086].  This process utilizes a reactant in the radical form and keeps the source gas separated from the reactant gas [0018].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the water of Wang in favor of radical oxygen and use a showerhead that keeps separate the source and reactant gases.  This predictably results in a cleaner, more efficient and repeatable process.
Wang does not teach a diffuser unit as part of the showerhead.  However, Sago teaches such a showerhead used in CVD [0004] including a diffuser unit 4 comprising a plurality of distribution plates separated from each other in the vertical direction and through holes formed in the plurality of distribution plates (Fig. 1).  The number of holes increases from upper portion to lower portion (Id.) and the size of the holes are preferably selected so as to make the pressure gradient small over the whole 
Sago does not teach the distribution plates are electrified.  However, Babayan teaches a method for producing reactive species for vapor deposition including passing the gas through a series of grounded perforated sheets for improving distribution and grounded and powered electrodes for increasing the concentration of the reactive species [0069].  It is noted that both the grounded and powered electrodes are considered electrified.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electrify and/or ground the distribution plates of Sago in order to increase the concentration of the reactive species.

Claim 7:
Radical oxygen has neutral polarity.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8896135 to Wang in view of US 2005/0217582 to Kim in view of US 2003/0047282 to Sago in view of US 2002/0129902 to Babayan in view of US 2012/0064260 to Suzuki.
The references discussed above do not teach reciprocating the substrate below the deposition unit.  However, Suzuki teaches a method for performing CVD including reciprocating the substrate below the deposition unit as a way of conveying in/out and holding the substrate (Fig. 1) [0007; 0011].  Therefore, .

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further search.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALEX A ROLLAND/Primary Examiner, Art Unit 1796